MEMORANDUM **
Adrian Beltran Panaloza appeals his 60-month sentence imposed after his guilty plea conviction for one count of conspiracy to possess with intent to distribute and to distribute more than one kilogram of heroin, in violation of 21 U.S.C. § 846. *35Panaloza contends that the district court improperly denied him a minor role adjustment pursuant to U.S.S.G. § 3B1.2. We review for clear error the factual determination of whether a defendant is a minor participant, see United States v. Benitez, 34 F.3d 1489, 1497 (9th Cir.1994), and we affirm.
The district court properly denied Panaloza’s request for a minor role adjustment because he did not prove by a preponderance of the evidence that he was substantially less culpable than his co-participants. See United States v. Ladum, 141 F.3d 1328, 1347 (9th Cir.1998); see also United States v. Murillo, 255 F.3d 1169, 1179 (9th Cir.2001) (‘Where drugs are present in significant quantities, that in itself is sufficient to deny a sentencing reduction [for minor role].”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.